EXCLUSIVE BROWNFIELD LICENSE AGREEMENT




THIS EXCLUSIVE LICENSE AGREEMENT dated as of October 27, 2008 (this
“Agreement”), by and between SOLUCORP INDUSTRIES LTD., and 1 Lane Technologies
Corp. (1 Lane) a Delaware Corporation.


WHEREAS, Solucorp is the owner of the MBS Process (as hereinafter defined), a
patented hazardous heavy metal remediation process;


WHEREAS, 1 Lane wishes to purchase a exclusive worldwide license, with the
exclusion of the following territories, North America, Central America, South
America, Russia and China, of the MBS Process for remediating Brownfield and
Redevelopment Sites (as hereinafter defined) and may or may not, in conjunction
with associate developers, States, Cities or Towns develop and operate such
Brownfield and Redevelopment Sites for industrial, commercial, residential,
recreational or other productive uses;


 
WHEREAS, 1 Lane desires to have Solucorp provide expertise for all remediation
work, including remediation of heavy metal pollution in soils and other
untreated wastes, in the Brownfield and Redevelopment Sites by the use of the
MBS Process. Solucorp desires to do so; and


WHEREAS, Solucorp desires to grant 1 Lane an exclusive worldwide license, with
the exception of the following territories, North America, Central America,
South America, Russia and China, to use the MBS Process claimed in the MBS
Patents for Brownfield and Redevelopment Sites and conditions hereinafter set
forth;


WHEREAS, Solucorp desires to grant 1 Lane a non-exclusive license for the use of
the MBS Process for the remediation of “Contaminated Sites” and “Superfund like
Sites” as defined below. In an effort to allow 1 Lane to penetrate the market,
Solucorp will not sub-license the MBS technology within 1 Lane’s territory for a
period of 18 months. Should either 1 Lane not have secured at least 5 projects
or not adhered to commitments as stated in paragraph 3.2 (b) during the 18-month
period, Solucorp has the right to sub-license the MBS technology to other
entities.


NOW, THEREFORE, in consideration of the mutual promises and undertakings herein
set forth, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Solucorp and 1 Lane hereby agree
as follows:


1. DEFINITIONS


For all purposes of this Agreement, the following terms shall have the meanings
specified below:


1

--------------------------------------------------------------------------------


“Contaminated Site”: a site contaminated with hazardous heavy metals and may
also be contaminated with low-level radioactive waste.
 
“Brownfield”: any real estate site, which may or may not be, designated by the
local or other governmental authorities as a “Brownfield Site” otherwise
suitable for commercial, residential or other for-profit productive use but
which, due to the presence or suspected presence at such site of heavy metal
contaminants in the soil, is currently either not being utilized at all, or is
being underutilized, for commercial or other productive use.


“Superfund like Site”: any site determined by the governing regulatory Agency to
be contaminated o such a degree that it constitutes a health hazard to   the
local community and environment.
 
“Redevelopment Site”: any project involving the remediation of a  Contaminated
Site and the development and operation of such Contaminated Site  or industrial,
commercial, residential, recreational or other productive use which may be owned
by 1Lane.






“MBS Patents”: (i) the U.S. and foreign patents listed in Exhibit A
hereto; (ii) any patents which shall issue on any of the patent listed on
Exhibit A hereto or on any improvements thereof, and any reissues,
reexamination, renewals or extensions thereof; (iii) any divisional,
continuation or continuation-in-part patent which shall be based on the patents
described in Exhibit A; and (iv) patents and patent corresponding to each of the
above-described patents which shall subsequently issue are issued, filed, or to
be filed in any foreign country, any patents which shall subsequently issue
thereof, and any renewals, divisions, reissues, continuations or extensions
thereof. “U.S. Patent Office”: the United States Patent and Trademark Office.






“MBS Process”: Solucorp’s long term heavy metal soil remediation process, for
 which patent have been filed as listed Exhibit A hereto, to stabilize by the
addition of proprietary non-hazardous reagents to the contaminated  materials
under increased moisture conditions in order to convert such  contaminated
materials into an insoluble, stable, non-hazardous metal sulfide,  together with
any improvement, enhancement or expansion of such long term  heavy metal soil
remediation process.




2

--------------------------------------------------------------------------------




2. RIGHTS GRANTED BY SOLUCORP TO 1 Lane



2.1
Solucorp hereby grants 1 Lane and 1 Lane hereby accepts from Solucorp, a
worldwide exclusive license except for the following territories, North America,
Central America, South America, China license under the MBS Patents to use the
MBS Process for the purpose of remediating Brownfield and Redevelopment Sites
and a non-exclusive license for other Contaminated and Superfund like Sites as
previously defined in this agreement.



3. COMPENSATION FOR RIGHTS GRANTED



3.1.
Solucorp shall receive the following compensation from 1 Lane for the rights
granted by Solucorp hereunder:




3.2
A payment of $4,000,000 U.S. at closing to be paid in the form of common shares
of 1 Lane, which will be 8,890,000 shares of 1 Lane which will be issued within
10 days of the signing of this agreement and convertible into free trading
common shares of the company’s stock. Conversion will take place at six months
from date of this agreement. 1 Lane will also pay Solucorp the sum of $1,000,000
within 12 months of this signing of this agreement as follows:

 

·  
$100,000.00 within 15 days of the signing of this agreement.

·  
$900,000.00 within 12 months of the signing of this agreement.




(a)  
Should 1 Lane purchase and sell or purchase and develop the Brownfield or
Redevelopment property after remediation, Solucorp will receive a 1% royalty of
the sale price. Should 1 Lane, it’s officers partners or affiliates participate
in ownership in any way with the development of the property after the sale of
the property Solucorp must receive it’s 1% royalty of the total development
cost.




(b)  
Solucorp will provide all in-house technical expertise as required for free. 1
Lane will pay for all out-of-pocket expenses associated with site visits and
other travel such as airfare, hotels, meals and ground transportation.



4. SUBLICENSING


4.1 During any period when the license granted to 1 Lane pursuant to Section 2.1
shall be exclusive, 1 Lane shall have the right to sublicense, on a site-by-site
basis or geographical basis, the MBS Process to any third party upon
commercially reasonable terms and conditions negotiated by, and satisfactory to,
1 Lane in its sole discretion.
 
3

--------------------------------------------------------------------------------


 
5. REPRESENTATIONS AND WARRANTIES



5.1  
Solucorp represents and warrants that:




(a)  
It is the sole owner of the entire right, title, and interest in and to the MBS
Patents and the MBS Process, that it has the full and unrestricted right and
power to grant the licenses granted herein and that it knows of no prior art or
other information which would invalidate the MBS Patents;




(b)  
The execution, delivery and performance of this Agreement has been duly
authorized by all necessary corporate action on the part of Solucorp (no consent
of its shareholders or any trustee or holder of any debt or other obligation of
Solucorp being required); such execution, delivery and performance by Solucorp
will not violate any indenture, agreement, contract, commitment, judgment,
decree, order or legal restriction binding upon it or to which it is a party;
and this Agreement has been duly executed and delivered by Solucorp and
constitutes the legal, valid and binding obligation of Solucorp;




(c)  
It has filed the patent listed in Exhibit A to this Agreement with the
governmental authorities specified on such Exhibit A;

   

(d)  
 Solucorp has not licensed the MBS Process to any other party, and except in
connection with remediation work being performed by or to be performed by
Solucorp in connection with contracted or negotiated remediation projects
involving Solucorp existing on the date hereof, Solucorp has not agreed that any
other person may use the MBS Process; 




(e)  
To the best knowledge of Solucorp, the grant to 1 Lane of the licenses granted
herein does not infringe any rights of any third party; and




(f)  
There are no claims or actions asserting infringement with respect to the MBS
Patents or the MBS Process pending or, to the best knowledge of Solucorp,
threatened against Solucorp in the territories mentioned in the agreement.




(g)  
Solucorp will (a) take all actions necessary to prosecute the patent listed in
Exhibit A to issue and (b) diligently seek patent protection under U.S. and
foreign laws for the patenting of the MBS




(h)  
If Solucorp fails to deliver or manufacture the MBS materials needed for the MBS
process, 1 Lane will be granted with the right for the manufacture of these
materials as long as 1 Lane orders chemicals from Solucorp in a timely manner
and meets the accepted payment terms. Should 1 Lane manufacture the MBS
chemicals, 1 Lane must pay Solucorp a Royalty of 25% of costs in recognition of
Solucorp’s ownership and development of the MBS patented process and for
Solucorp’s continued need for know-how relevant to remediation projects. In any
event 1 Lane will not sell the MBS patented chemicals or chemical process to any
third party without Solucorp’s written approval. Such an action would be in
violation of this agreement and of Solucorp’s patent rights. Solucorp will have
the right to audit all cost records of 1 Lane on a Quarterly basis should 1 Lane
manufacture chemicals for the MBS process as may be allowed in this paragraph.

 
4

--------------------------------------------------------------------------------



 

(i)  
Except to the extent prohibited by law, either party may, at its option and
without notice, terminate this Agreement, effective immediately, in the event
the other party hereto (i) admits in writing its inability to pay its debts (ii)
is adjudicated by a court of competent jurisdiction as being insolvent (iii) has
a decree entered against it by a court of competent jurisdiction appointing a
receiver, liquidator, trustee or assignee in insolvency covering all or
substantially all of such party’s property ( which appointment is not vacated
within sixty (60) days of the entry of the order of appointment) or providing
for such liquidation of such party’s property or business affairs.




(j)  
Should Solucorp sell, assign or merge with another company, the rights under
this contract shall survive and be transferred to new owners. In the event of a
bankruptcy or other liquidation of Solucorp, 1 Lane will maintain its rights to
the MBS process pursuant to this agreement.




5.2  
1 Lane represents and warrants that;




(a)  
It has the full and unrestricted right to enter into and fully perform this
Agreement;




(b)  
The execution and delivery of this Agreement and the performance hereof by it
will not violate and indenture, agreement, contract, commitment, judgment,
decree, order or legal restriction binding upon it or which it is a party; and




(c)  
The Agreement has been duly authorized, executed and delivered by 1 Lane and
constitutes the legal, valid and binding obligation of 1 Lane.




(d)  
1 Lane also agrees to perform the following tasks:




·  
 Hire (or identify for hiring) a core staff, consultants and key personnel
experienced in land use, zoning, real estate development and financial analysis
and management;




·  
Retain necessary consultants (environmental, land use, etc.);

 
5

--------------------------------------------------------------------------------



 

·  
Identify, when known, with Solucorp, a selection of Brownfield locations that
show a high degree of potential for successful development;




·  
Develop, with Solucorp, detailed feasibility studies with respect to 2-4
Brownfield locations selected for immediate development; and




·  
Raise capital sufficient to promote the marketing and sales of the MBS
Brownfield Technology;




·  
Provide Solucorp with written quarterly sales, marketing and performance
reports.

 
6. ASSISTANCE
Solucorp will provide 1 Lane with such technical assistance and other materials
and information related to the MBS Process as 1 Lane, in faith, deems of
significant importance to the promotion and application of the MBS Process.


7. INFRINGEMENT



 
7.1
Solucorp agrees to enforce the MBS Patents (after issuance thereof) against
infringement by third parties upon notification by 1 Lane to Solucorp with the
request that Solucorp proceed to take such steps to end such infringement. If
Solucorp does not institute an infringement suit within 90 days after 1 Lane
written request that it do so, or if Solucorp institutes such action but
thereafter fails to press such action vigorously, 1 Lane may institutes and
prosecute such lawsuit in the name of Solucorp and add Solucorp to such action
as a party plaintiff, and Solucorp hereby consents thereto.

     

 
7.2
Any action for infringement of the MBS Patents (whether by Solucorp or 1 Lane as
it relates to this contract) shall be prosecuted solely at the cost and expense
of Solucorp. Any sums recovered in any such action shall be divided
proportionately between Solucorp and 1 Lane after deduction of all reasonable
expenses and attorney’s fees, on the basis of their respective actual damages
suffered as a result of such infringement.

     

 
7.3
Each party hereto agrees to inform the other party hereto of the possible
infringement by a third party of the MBS Patents and to fully cooperate with the
other party hereto in the prosecution of any action for infringement of the MBS
Patents.

     

 
7.4
Without 1 Lane prior written consent, Solucorp may not agree to any compromise
or settlement of any third party claim relating to the MBS Process, which could
reasonably be expected to have an adverse effect on the rights granted by
Solucorp to 1 Lane hereunder. This consent may not be unreasonably withheld.

 
6

--------------------------------------------------------------------------------


 
8. INDEMNITY
 

  8.1
Solucorp agrees to defend, indemnify and hold 1 Lane its members, officers,
directors, agents, sublicenses and employees harmless from any and all claims,
demands, causes of action, costs, expenses and losses (including reasonable
attorney’s fees and costs) resulting from (i) any action brought by a third
party claiming that the exercise by 1 Lane of its rights under the license
granted to it pursuant to Section 2 infringed the rights of such third party or
(ii) any representation or warranty of Solucorp contained in Section 5.1 being
false or incorrect or breached in material respect. The provisions of this
Section 10.1 shall survive the expiration or termination of this Agreement for
any reason and shall not be affected thereby.

     

 
8.2
1 Lane agrees to defend, indemnify and hold Solucorp, its shareholders,
officers, directors, agents, sublicenses and employees harmless from any and all
claims, demands, causes of action, costs, expenses and losses (including
reasonable attorneys’ fees and costs) resulting from any representation or
warranty of 1 Lane contained in Section 5.2 being false or incorrect or breached
in any material respect. The provisions of this Section 10.1 shall survive the
expiration or termination of this Agreement for any reason and shall not be
affected thereby.



9. TERM



 
9.1
The term of this Agreement shall be 15 years or, from the date of issuance of
any of the patents listed in Exhibit A attached as granted to Solucorp by the
U.S. Patent Office with respect to the MBS Process, until the expiration of the
last of such patents, whichever is longer.



10. CONFIDENTIALITY



10.1    
Each party hereto shall maintain as strictly confidential the terms and
conditions of this Agreement between 1 Lane and Solucorp, and shall not disclose
the same to any other person, provided, however, that (i) any party may disclose
any such terms and conditions (a) to such parties officers, employees, counsel,
accountants, auditors and representatives who, in any such case, have a need to
know such information in connection with the performance of their services for
such party; (b) to, or as required by, any governmental body or regulatory
authority pursuant to such party’s good faith interpretation of any law, rule or
regulation to which such party may subject, including, without limitation, or
any other legal proceeding between the parties; and (c) 1 Lane may disclose any
such terms and conditions to potential investors in 1 Lane and its investment
bankers and advisors on a confidential basis; and (ii) the obligations of the
parties hereunder with respect to confidentiality shall not apply to any
information that is or becomes publicly known or available through no fault of
the disclosing party.

 
7

--------------------------------------------------------------------------------



 

10.2
I Lane acknowledges that the MBS Patents and the MBS Process constitutes a
valuable asset and trade secret of Solucorp and further acknowledges that
Solucorp has an exclusive proprietary right and interest in and to the MBS
Patents and the MBS Process and that any information, corrections, programs and
work product conceived, created or developed alone or with 1 Lane and others
relating in any way to the MBS Patents and the MBS Process is confidential trade
secret information and may not be made available to nor disclosed to any third
party without prior consent of Solucorp.Upon the expiration of the term of this
Agreement, 1 Lane shall promptly return to Solucorp all proprietary and
confidential information in this possession relating to the MBS Patents and the
MBS Process delivered or disclosed to 1 Lane during the performance of this
Agreement.



11. NOTICES



11.1
Notices and other communications given hereunder shall be in writing and shall
be deemed to have been adequately given and delivered when received by the party
to which such notice is being given after the same shall have been deposited in
the mail, registered or certified, with postage prepaid, or deposited with any
telegraphic or cable agency, with charges prepaid for immediate transmission, or
delivered by express courier, or transmitted by facsimile and receipt of such
transmission appropriately confirmed, and addressed as follows:


 
If to Solucorp to:
Solucorp Industries, Ltd.
 
250 West Nyack Road
 
West Nyack, New York 10994
 
Attn: Mr. James Ryan
         
1 Lane Technologies Corp.
If to 1 Lane, to:
Zalman Shazar St. Hod Hasharon, Isreal
Attn: Aviram Malik

 
8

--------------------------------------------------------------------------------


 
Or to such other address as the party to receive such notice may from time to
time designate in writing to the other party.
 
12. MISCELLANEOUS





12.1  
 This Agreement shall inure to the benefit of and shall be binding upon Each of
the party’s hereto and there respective successors and assigns. Neither party
hereto may assign this Agreement or its rights hereunder to any other party
without the prior written consent of the other party hereto.

   

12.2  
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUES IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK. ANY CASE, CONTROVERSY, SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR IN CONNECTION WITH OR RELATED TO THIS AGREEMENT SHALL BE BROUGHT IN
ANY FEDERAL OR STATE COURT LOCATED IN THE COUNTRY AND STATE OF NEW YORK AND EACH
OF GLOBAL AND SOLUCORP IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT
INANY SUCH SUIT, ACTION OR PROCEEDING.




12.3  
This Agreement embodies the entire agreement and understanding between 1 Lane
and Solucorp relating to the subject matter hereof and supersedes all prior
agreements and understandings relating to the subject matter hereof.




12.4  
This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall constitute one Instrument.

   

12.5  
The division of this Agreement into Sections and the insertion of headings are
for convenience of reference only and shall not affect the construction or
interpretation of this Agreement.

 

12.6  
This Agreement shall not in any manner be amended, supplemented or modified
except by a written instrument executed on behalf of the parties hereto by their
duly authorized representatives.




12.7  
Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, ineffective to the extent of such
prohibition or unenforceability in any jurisdiction shall (to the full extent
permitted by law) not invalidate or render unenforceable such provision in any
other jurisdiction.

 
9

--------------------------------------------------------------------------------


 

12.8  
Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant herein, so that
compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to betaken by any person, or which such person
is prohibited from taking, such provision shall be applicable whether such
action is taken directly by such person.





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives.
 

 
SOLUCORP INDUSTRIES LTD.
             
By: /s/ James Ryan
Name: James Ryan
Title:   President/Director
     
1 Lane Technologies Corp.
             
By: /s/ Aviram Malik
Name: Aviram Malik
Title:   President


 
10

--------------------------------------------------------------------------------


 


 